Citation Nr: 1455000	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  11-06 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a psychiatric disability (other than schizophrenia), to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Attorney Kenneth L. LaVan



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from April 1957 to September 1957, and on active duty from October 1961 to February 1962.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Atlanta, Georgia RO.  In his March 2011 substantive appeal, the Veteran requested a Board hearing at the RO; in an August 2014 statement, he withdrew the hearing request.

The Veteran also initiated an appeal of a March 2012 rating decision which denied him entitlement to non-service connected pension.  A statement of the case (SOC) was issued in November 2014; a timely substantive appeal has not yet been filed.  Therefore, that matter is not now before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2014).

Regarding the Veteran's claim of service connection for PTSD, that is the specific claim adjudicated by the RO and developed for appellate review.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of a service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  The Veteran has been assigned diagnoses of major depressive disorder; anxiety/panic disorder; obsessive-compulsive trends/disorder; and a tic disorder.  The rating decision on appeal addressed only PTSD.  As the AOJ has not developed or adjudicated the matter of service connection for psychiatric disability (other than schizophrenia) other than PTSD, this must be done on remand for compliance with Clemons.  The issue is characterized accordingly.

[An October 2012 rating decision denied the Veteran service connection for schizophrenia.  He did not timely appeal that decision, or submit new or material evidence within the following year, and it is final.  The issue is characterized to reflect that the scope of the appeal does not encompass the diagnosis of schizophrenia.]

A review of the record found that the Veteran has sought private mental health treatment from Dr. Patel.  Although the AOJ attempted to seek the records of such private treatment, they were unsuccessful.  Records of treatment for a disability for which service connection may contain information pertinent to the service connection claim, and must be secured.

The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence (to include identifying information and releases for VA to obtain private records) requested in connection with a claim for VA benefits is not received within a year following the request, the claim is to be considered abandoned.

Finally, records of any outstanding VA treatment the Veteran may have received for psychiatric disability may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Regarding the matter of service connection for psychiatric disability other than PTSD and schizophrenia, the AOJ should send the Veteran a letter providing him all VCAA-mandated notice, and afford him and his attorney opportunity to respond.  The AOJ should arrange for any further development in the matter suggested by his response.

2.  The AOJ should secure for the record copies of all outstanding (any not already associated with the claims file) clinical records of VA treatment the Veteran received for psychiatric disability.  The AOJ should also ask the Veteran to identify all providers of private evaluation and/or treatment he has received for psychiatric disability, and to provide authorizations for VA to secure the complete clinical records of all such treatment and evaluations, specifically including all records of his treatment from Dr. Patel.  The AOJ should secure for association with the record the complete clinical records outstanding from all providers identified.

3.  The AOJ should then review the record, complete and further development suggested, to include further VA examination if necessary.  The AOJ should then readjudicate the claim (to encompass all psychiatric diagnoses (other than schizophrenia) found).  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

